Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Cash Store Financial Trading Temporarily Halted Due to NYSE/DTCC Technical Share Clearing Issue EDMONTON, July 29 /CNW/ - The Cash Store Financial Services Inc. ("Cash Store Financial") (TSX: CSF; NYSE: CSFS) has been informed by the New York Stock Exchange ("NYSE") that, effective July 29, 2010, the NYSE has halted trading in the Company's common shares (NYSE ticker symbol "CSFS") due solely to technical issues involving the Direct Registration System eligibility of the Company's common shares on the NYSE. This issue does not affect the trading of the Company's common shares on the Toronto Stock Exchange ("TSX") (TSX ticker symbol "CSF"). The Company is working with the NYSE and Depository Trust and Clearing Corporation to resolve this technical issue and looks forward to resuming trading on the NYSE as soon as possible. About Cash Store Financial Cash Store Financial is the only broker of short-term advances and provider of other financial services in Canada publicly traded on the Toronto Stock Exchange (TSX: CSF). The Company also trades on the New York Stock Exchange (NYSE: CSFS). Cash Store Financial operates more than 523 branches across Canada under the banners: The Cash Store and Instaloans. Cash Store Financial also operates two branches in the United Kingdom under the banner, The Cash Store. The Cash Store and Instaloans act as brokers to facilitate short-term advances and provide other financial services to income-earning consumers who may not be able to obtain them from traditional banks. Cash Store Financial also provides a private-label debit card - the Freedom card and a prepaid credit card - the Freedom MasterCard, and other financial services. Cash Store Financial employs approximately 2,000 associates and is headquartered in Edmonton, Alberta. This News Release contains "forward-looking information" within the meaning of applicable Canadian and United States securities legislation.
